Citation Nr: 1525517	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected acne.

2. Entitlement to service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to December 1976.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

On his August 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In a September 2009 correspondence, the Veteran indicated he desired to have a hearing before an RO employee in lieu of a Travel Board hearing before a VLJ.  In January 2010, the Veteran appeared at a hearing before a decision review officer (DRO).  In February 2012, the Board issued a decision that denied the claims of entitlement to service connection for an acquired psychiatric disorder, and for a heart disability.  In October 2013, the United States Court of Appeals for Veterans' Claims (Court) issued a memorandum decision affirming the Board's February 2012 decision.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the DRO that conducted the January 2010 hearing.  In April 2014, VA filed a motion with the Court to mandate with the ultimate goal of remanding the matter for further development pursuant to the National Org. of Veterans' Advocates, Inc. settlement.  In June 2014, the Court granted VA's motion, recalled the Court's November 2013 and January 2014 mandate, withdrew the Court's October 2013 memorandum decision, and vacated and remanded the Board's February 2012 decision.

In order to remedy any potential error, in December 2014 the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board, and notifying him that if no response was received within 90 days, the Board would assume the Veteran did not wish to appear at a hearing and would proceed with review of his appeal.  To date, the Veteran has not returned the Hearing Options form to the Board, or otherwise indicated that he wishes to appear at a new hearing; as such, the Board assumes the Veteran does not wish to appear at a new hearing.

In March 2015, Disabled American Veterans (DAV) filed a motion before the Board to withdraw as the Veteran's representative, indicating they had terminated their relationship with the Veteran effective March 1, 2014.  The evidentiary record includes a February 2014 letter from DAV notifying the Veteran that DAV was withdrawing their representation effective March 1, 2014; this letter is in compliance with 38 C.F.R. § 14.631(c) (2014).  Accordingly, the Board grants DAV's March 2015 motion to withdraw as representative.  See 38 C.F.R. § 20.608.  In May 2015 correspondence, the Veteran confirmed that he wishes to represent himself before the Board.  

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2013 VA Form 21-4142, the Veteran indicated he has received treatment from the VA Medical Centers (VAMCs) in Sheridan, Wisconsin, and Ft. Meade, South Dakota.  The Veteran also submitted a June 2013 echocardiogram report from the Black Hills VA Healthcare System.  On remand, the AOJ should obtain any outstanding relevant VA treatment records dated from March 2010 to the present.

Since the December 2011 supplemental statement of the case, additional evidence in support of the Veteran's claims has been received by VA.  In particular, VA treatment records have been received, and the Veteran was afforded a VA heart examination in December 2013, and a VA psychological examination in January 2014.  The Veteran also submitted evidence in support of his appeal in September 2014.  No waiver of consideration by the AOJ for any of this new evidence has been received.  See, e.g., December 2014 90-Day Letter Response Form; September 2014 Veteran correspondence.  Under 38 C.F.R. § 20.1304(c) (2014), any pertinent evidence submitted without a waiver must referred to the AOJ for review.  On remand, the AOJ should review all newly submitted pertinent evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding relevant VA treatment records, to include all treatment records from the Sheridan, Wisconsin VAMC, Ft. Meade, South Dakota VAMC, and the Black Hills VA Healthcare System, dated from March 2010 to the present.  All obtained records should be associated with the evidentiary record.

2. The AOJ should conduct any other development deemed appropriate.

3. After the above development has been completed, the AOJ should consider all new evidence received since the December 2011 supplemental statement of the case, and adjudicate the claims.  If either benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

